Citation Nr: 1811700	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and spouse (appellant)



ATTORNEY FOR THE BOARD

P Poindexter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He died in May 2014.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  In July 2010 and August 2017, the Board remanded the claim to the RO for additional development.  In May 2014, the appellant submitted a request to be substituted for the Veteran as the claimant in his VA claims pending at the time of his death.  The Agency of Original Jurisdiction (AOJ) has acknowledged the substitution. .   


FINDING OF FACT

The Veteran's OSA was not manifested in service or for many years thereafter, and is not shown to be related to his service or to have been caused or aggravated by his service-connected PTSD or diabetes mellitus.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD and diabetes mellitus, is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in June 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the January 2010 Travel Board hearing, the undersigned identified the issue and notified the Veteran of what is necessary to substantiate this claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

VA has secured the Veteran's pertinent treatment records.  He was afforded VA examinations in August 2010, and April 2013 (with an addendum opinion in August 2017).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist).

Legal Criteria 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.§ 3.310(a).  To substantiate a claim of secondary service connection there must be evidence of (i) a current chronic disability for which service connection is sought; (ii) an already service-connected disability; and (iii) that the already service-connected disability (a) caused or (b) aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).
Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.
The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses related to a sleep disorder.  An April 2008 private treatment record notes the Veteran's history of daytime sleepiness.  Mild OSA and hypersomia were diagnosed following a sleep study.  
An April 2009 private sleep study record notes a diagnosis of OSA and restless leg syndrome.  The interpreting physician Dr. Cavuto noted "as per the VA decisions and directives the diagnosis of sleep apnea for the [Veteran] is likely as not a result of the [Veteran's] diagnosis of PTSD".  
In a July 2009 statement, the Veteran asserted that his sleep apnea was directly related to his service connected PTSD and diabetes mellitus.  He noted that there is a high percentage of sleep apnea in the diabetic population.  
In a November 2009 letter the Veteran's private treating psychologist, R.H., Ph.D., stated that he had been seeing the Veteran bi-weekly for the past 24 months.  He noted that the Veteran's use of a CPAP machine and PTSD related nightmares caused significant aggravation, making it difficult for him to fall back to sleep.  He opined that such aggravations linked the Veteran's sleep apnea to his service connected PTSD, and that the Veteran's OSA was secondary to his PTSD.  
In a December 2009, letter R.H., Ph.D., opined that the Veteran's OSA is secondary to his PTSD.  He noted that the Veteran did not have a sleep disorder prior to his military service and opined that it is more likely than not that his sleep apnea was aggravated by his service connected PTSD and his sleep apnea aggravates the PTSD.  He stated that the Veteran's PTSD and OSA are "so intertwined that they exacerbate one another". 
In a December 2009 letter, the Veteran's private physician Dr. Michelson noted that the Veteran "is not particularly overweight or have the kind of neck or upper airway" one would expect to have with OSA.  He noted that there is a merging consensus and increasing articles in the literature that there is an association between PTSD and OSA which he indicated would explain the Veteran's OSA.  The physician opined that "one could certainly extrapolate that there is an association if not a direct relationship between the Veteran's PTSD and his current OSA".  
On August 2010 VA examination, pursuant to Board's July 2010 remand, the examiner opined that he was unable to determine whether or not the Veteran's sleep disorder was a separate and distinct entity from his PTSD without resorting to mere speculation.  
In October 2011 and April 2013 letters, Dr. R.H. reiterated his opinion that the Veteran's sleep apnea was aggravated by his service-connected PTSD.
On April 2013 VA examination, the examiner noted that despite Dr. Cavuto's statement that the Veteran's sleep apnea was as likely as not a result of his PTSD, there is no medical literature that confirms the notion that sleeps apnea is caused by PTSD.  The examiner noted that the Veteran had a number of symptoms related to his sleep, which may have been caused by PTSD; however, his sleep apnea was obstructive, which means there was a physical obstruction of respiratory function.  The examiner opined that therefore the Veteran's OSA was not caused by or a result of his PTSD.  The examiner noted that there is no medical literature that supports a finding that sleep apnea is caused by or a result of diabetes mellitus (emphasizing that the Veteran's sleep apnea was obstructive).  He opined the Veteran's diabetes mellitus did not cause or aggravate his sleep apnea. 
Pursuant to the Board's August 2017 remand, an addendum medical advisory opinion was obtained in September 2017.  The provider reviewed the Behavioral Health Report and medical literature and opined that the Veteran's OSA was less likely as not aggravated beyond its natural progression by his service connected PTSD.  He explained that according to the Mayo Clinic, OSA occurs when the muscles in the back of the throat relax causing the airway to narrow or close, making it difficult to breathe. 
Analysis 

It is not in dispute that the Veteran had OSA.  OSA was diagnosed based on a sleep study in April 2008.  However, as such disability is not shown to have been manifested in service or clinically demonstrated prior April 2008; direct service connection for the disability (on the basis that it was incurred or aggravated during service) is not warranted.
The theory of entitlement proffered is primarily one of secondary service connection, i.e., that the Veteran's OSA was caused and/or aggravated by his service-connected PTSD and/or diabetes mellitus.  Whether or not the OSA was indeed caused or aggravated by such disabilities is a complex medical question, beyond the realm of common knowledge and incapable of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71(1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Considering the opinions in turn, the Board notes that the April 2009 statement by Dr. Cavuto in support of the claim does not include rationale.  Therefore it lacks probative value. 
Regarding the private opinions by R.H., Ph.D. and Dr. Michelson, both providers are professionals competent to offer opinions regarding the etiology of the Veteran's sleep apnea (presumably R.H.'s training to be a psychologist included some training in medical principles).  However, the probative value of their opinions is limited.  The opinions by R.H., Ph.D. are unaccompanied by adequate rationale; they do not include rationale that explains how a mental disability would cause or contribute to increased severity of a physical obstruction of respiration; to the extent that they suggest that such may be the case they are conclusory, with no citation to clinical data or medical literature.  The opinion by Dr. Michelson is stated in speculative terms, i.e., "one could [emphasis added] certainly extrapolate that there is an association if not a direct relationship".  As neither opinion cites to supporting medical literature or accounts for the factors weighing against the Veteran's claim, including, as stated by VA providers, that the Veteran's sleep apnea was obstructive (and that there is no medical literature supporting that PTSD or Diabetes causes, or contributes to, the physical obstruction.  
The April 2013 VA examination and August 2017 addendum opinion against the Veteran's claim are by a VA physician who is competent to offer a medical opinion on this matter.  The provider expressed familiarity with the entire record and clearly explained the rationale for the opinion that the Veteran's OSA was less likely than not caused or aggravated by his service-connected PTSD and/or diabetes mellitus.  The provider explained that a review of medical literature found no support for the proposition that PTSD or diabetes mellitus can cause or aggravate OSA.  In contrast to the private providers, the consulting VA physician cited to medical literature, noting that according to the Mayo Clinic, OSA occurs when the muscles in the back of the throat relax causes the airway to narrows or closes making in difficult to breathe.  The Board finds the opinions to cumulatively be probative evidence in the matter and, in the absence of equally or more probative evidence to the contrary, persuasive.
The Board has  considered the Veteran's own assertions that that his sleep apnea was caused or aggravated by his service-connected PTSD or diabetes mellitus.  However, the etiology of obstructive sleep apnea is a medical question, and he was a layperson with no medical expertise.  As was discussed above, the medical opinions he submitted in support of his claim are outweighed in probative value by the medical opinion against it.  As the preponderance of the evidence is against the claim, the appeal in this matter must be denied.

ORDER

Service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD) or diabetes mellitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


